05-10987-rdd        Doc 1556         Filed 12/17/18 Entered 12/17/18 16:14:13            Main Document
                                                   Pg 1 of 1


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------   x
  In re:                                                     : Chapter 11 Case
                                                             : Case No. 05-10987 (RDD)
  MAYWOOD CAPITAL CORP.,                                     :
                                                             :
                    Post-Confirmation Debtor.                :
                                                             :
  --------------------------------------------------------   x

              ORDER GRANTING MOTION FOR AN ORDER EXTENDING THE TIME FOR
               THE POST-CONFIRMATION TRUSTEE TO FILE FINAL REPORT AND
                     APPLICATION FOR FINAL DECREE CLOSING CASE

          Upon the Ex-Parte Motion for an Order Extending the Time for the Post-Confirmation

 Trustee to file Final Report of Estate and Application for Final Decree Closing Case, dated

 December 13, 2018 [Dkt. No. 1555] (the “Motion”) of John S. Pereira, as post-confirmation

 trustee (the “Trustee”) of Maywood Capital Corp., the post-confirmation debtor herein; and

 upon the Motion’s representation that the Trustee has made final distributions to creditors and

 simply needs an extension of the deadline to submit a Final Report and seek a Final Decree;

 and it appearing that the relief requested by the Motion is both necessary and appropriate; and

 sufficient cause appearing therefor; and no additional notice or hearing being required, it is

 hereby

          ORDERED that the Motion is granted; and it is further

          ORDERED that the time for the Trustee to file the Final Report of Estate and

 Application for Final Decree in this case case is extended for three months, from December 12,

 2018 to March 12, 2019.

 Dated: White Plains, New York
        December 14, 2018
                                                       /s/ Robert D. Drain _____________________
                                                       HONORABLE ROBERT D. DRAIN
                                                       UNITED STATES BANKRUPTCY JUDGE



 47230844;1
